Per Curiam.

Since the final order was entered on consent, no appeal lies therefrom (Gerber v. Prosky, N. Y. L. J., March 16,1951, p. 959, col. 5 [App. Term, 2d Dept.]). The orders denying the motions to vacate final order are not appealable without permission (N. Y. City Mun. Ct. Code, § 154).
Issuance of warrant stayed to and including May 31, 1962, upon condition that tenant pay to landlord for use and occupa*179tion the sum of $120 per month, in advance, commencing March 1, 1962.
The appeal from final order and orders dated November 13, 1961 and November 29, 1961 should be dismissed, without costs. No opinion.
Concur — Hart, Benjamin and Mabgett, JJ.
Final order dismissed, etc.